Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bost (4,146,268) in view of Okano et al. (9,204,691) and Conaway (6,484,369).
Regarding claim 1, Bost discloses a harness system with a buckle restraining function, the harness system comprising: an upper buckle 14 (figures 4 and 5); an upper strap slidably passing through the upper buckle, and the upper strap comprising a shoulder portion 4 and a waist portion 2 divided by the upper buckle, wherein a through slot is formed on the upper buckle, the restraining assembly comprises a beam structure 16 disposed on the upper buckle, the through slot comprises a first portion (near the tongue) and a second portion (further from the tongue) divided by the beam structure, the first portion is adjacent to the shoulder portion, the second portion is adjacent to the waist portion, and when the upper buckle is buckled, the upper strap passes through the first portion from bottom to top (2 passes from bottom to top) and passes through the second portion of the through slot from top to bottom (4 passes from top to bottom).
Bost fails to disclose a restraining assembly configured to restrain a sliding movement of the upper buckle relative to the upper strap and toward the shoulder portion when the waist portion of the upper strap is forced by a passenger's body during a collision or an emergency brake of a vehicle, the restraining assembly comprises an anti-sliding structure, the anti-sliding structure comprises a plurality of engaging teeth not covered by any other component,  so that the upper strap is engaged by the anti-sliding structure for restraining the sliding movement of the upper buckle relative to the upper strap and toward the shoulder portion when the waist portion of the upper strap is forced by the passenger's body.
Okano et al. disclose a restraining assembly configured to restrain a sliding movement of the upper buckle relative to the upper strap and toward the shoulder portion when the waist portion of the upper strap is forced by a passenger's body during a collision or an emergency brake of a vehicle, the restraining assembly comprises an anti-sliding structure, the anti-sliding structure comprises a plurality of engaging teeth 27 not covered by any other component,  so that the upper strap is engaged by the anti-sliding structure for restraining the sliding movement of the upper buckle relative to the upper strap and toward the shoulder portion when the waist portion of the upper strap is forced by the passenger's body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Okano et al. and use the restrain in the buckle of the Bost for the purpose of reducing any sudden force on the user thus preventing any damages. 
Bost also fails to disclose the restraining assembly further comprises a stopping component detachably disposed on the shoulder portion and configured to abut against the upper buckle for restraining the sliding movement of the upper buckle relative to the upper strap.
However, Conaway discloses the restraining assembly further comprises a stopping component 80 detachably disposed on the shoulder portion 76 and configured to abut against the upper buckle 60 for restraining the sliding movement of the upper buckle relative to the upper strap.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Conaway and use the stopping component in the invention of Bost as modified because it allows the user easily grasp the buckle thus making it more efficient. 
Regarding claim 4, Bost discloses the beam structure is fixed on the upper buckle.
Okano et al. disclose the anti-sliding structure 27 is disposed on a wall of the beam structure and configured to engage with the upper strap, and the upper strap 4 is engaged by the anti-sliding structure for restraining the sliding movement of the upper buckle relative to the upper strap and toward the shoulder portion when the upper strap is forced to attach with the anti-sliding structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Okano et al. and use the restrain in the buckle of the Bost for the purpose of reducing any sudden force on the user thus preventing any damages. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636